Name: 2008/644/EC: Commission Decision of 25Ã July 2008 amending Decision 2003/766/EC on emergency measures to prevent the spread within the Community of Diabrotica virgifera Le Conte (notified under document number C(2008) 3813)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  environmental policy;  agricultural policy;  natural and applied sciences
 Date Published: 2008-08-06

 6.8.2008 EN Official Journal of the European Union L 209/13 COMMISSION DECISION of 25 July 2008 amending Decision 2003/766/EC on emergency measures to prevent the spread within the Community of Diabrotica virgifera Le Conte (notified under document number C(2008) 3813) (2008/644/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2003/766/EC (2) requires Member States to take emergency measures against the dissemination within the Community of Diabrotica virgifera Le Conte (hereinafter referred to as the organism). (2) The implementation of the emergency measures was evaluated by the Standing Committee on Plant Health of 26 and 27 February 2008 on the basis of information from official surveys carried out by Member States in 2007. It was concluded that in the case of emergency measures for the eradication of the organism in areas where only a very limited number of specimens of the organism were found, measures applied during a period of two years may be sufficient to eradicate it. It should therefore be provided for that those measures may be limited to a period of two years, where appropriate. (3) Decision 2003/766/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/766/EC is amended as follows: 1. In Article 4(2), the following subparagraph is added: When as a result of the survey referred to in Article 2 not more than two specimens of the organism are found in the focus zone for which evidence is provided that they have been introduced in the year of their reporting, the measures referred to in points (b), (d), (f) and (g) of the first subparagraph may be limited to the year of the occurrence of the organism and the year thereafter, provided that no specimens are found in that year. In this case, the monitoring indicated in Article 4(1) is intensified in the focus zone. 2. In Article 4(3), the following subparagraph is added: When as a result of the survey referred to in Article 2 not more than two specimens of the organism are found in the focus zone for which evidence is provided that they have been introduced in the year of their reporting, the measures in the safety zone referred to in point (a) of the first subparagraph may be limited to the year of the occurrence of the organism and the year thereafter, provided that no specimens are found in that year. In this case, the monitoring indicated in Article 4(1) is intensified in the safety zone. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2008/64/EC (OJ L 168, 28.6.2008, p. 31). (2) OJ L 275, 25.10.2003, p. 49. Decision as amended by Decision 2006/564/EC (OJ L 225, 17.8.2006, p. 28).